Electronically Filed
                                                          Supreme Court
                                                          SCPW-12-0001066
                                                          23-JAN-2013
                                                          02:07 PM
                            SCPW-12-0001066

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   KAWIKA KEOKI AKUI, Petitioner,

                                  vs.

            TED SAKAI, DIRECTOR, DEPARTMENT OF PUBLIC
              SAFETY, STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

                               ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon review of petitioner Kawika Keoki Akui’s “Motion
to Transfer Habeas Corpus”, filed on December 7, 2012, which we
treat as a petition for a writ of habeas corpus, and the record,
it appears that petitioner can seek relief in the circuit court
and by way of appeal, as appropriate, and petitioner presents no
special reason for invoking the supreme court’s original
jurisdiction at this time.    See Oili v. Chang, 57 Haw. 411, 412,
557 P.2d 787, 788 (1976).    Therefore,
          IT IS HEREBY ORDERED that the petition is denied
without prejudice.
          DATED:   Honolulu, Hawai#i, January 23, 2013.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack